Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 17 October 2020.  Claims 1, 11, 20 have been amended.  Claims 8-10, 18-19 have been canceled.  Claims 1-7, 11-17, 20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-7, 11-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of Nilsson (US 2014/0148203 A1).

Claim 1.  Chen discloses a method comprising: 
causing display of a representation of a geographical area at a plurality of client devices that include a first client device, utilizing a scaleable architecture that is simultaneously accessed by a plurality of users using location-based services on web browsers, desktop computers, mobile phones, PDAs, and in-car navigation/embedded computers, transmitted over a network, and stored in persistent devices (P. 0033), presenting a screen view of the map on a plurality of user device screens (P. 0078)
the representation of the geographical area comprising a presentation of a set of artifacts at locations within the representation of the geographical area, the set of artifacts including at least a first artifact associated with an object, a resource is a map object that can represent land, water, road, railroad, city/state boundaries, houses, golf courses, cemeteries, or any "points of interests" on the map (P. 0035), a feature is a resource object and can refer to ,
the first artifact comprising artifact attributes that include a first status, the first status correlated with a first graphical property, the appearance of the icon representing a geo-stroller in indicative of the relationship of the geo-stroller to another geo-stroller (P. 0101) an overlay can present information about resource objects and features and a jurisdiction can determine localized information to be displayed for resources and features within a specific jurisdiction, wherein the information is dynamically updated in real-time according ; 
receiving an update to the … travel of the object, the update to the … travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second status correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact, if a first geo-stroller intersects a second geo-stroller, the first geo-stroller may request to be friends with the second geo-stroller and a message is displayed for the first geo-stroller (P. 0101, Fig. 19) in addition, a menu is displayed that offers different options for interacting with the second geo-stroller (P. 0104) In addition to the dynamic real-time updates to the objects, status of users by be determined when one geo-stroller intersects with another geo-stroller wherein users may gain privileges to interact with other users; 
storing the update that includes the permission to the first artifact at a memory location associated with the geographical area within a database, utilizing a scaleable architecture that can be simultaneously accessed by a plurality of users supporting location-based services, information that can be implemented by data structures can be manipulated in memory (RAM), run on web browser, desktop computers, mobile phones, PDAs, and in-car ; 
presenting an indication of the update to the first artifact associated with the geographical area at the plurality of client devices, in response to the storing the update to the first artifact at the memory location associated with the geographical area within the database, the life-line of embodiments of the present invention is the ability to perform any service as long as it is geographical location based, the key mechanism to support search and retrieval of information associated with locations lies with the design of the underlying data structures for memory and storage (P. 0045), the fundamental indexing method allowing information retrieval over a geographical map is through an implementation of a spatial indexing algorithm (P. 0061) a user may have a default icon as a stranger and users that have become connected are represented by updated icons (P. 0101) can interact with each other (P. 0103) including adding an annotation on an object (P. 0104) only members of a group may access, display, annotate objects in an overlay associated with the group (P. 0125) The change to the geo-stroller icon is analogous to the change to the artifact
updating the presentation of the first artifact among the set of artifacts within the representation of the geographical area at the first client device based on the set of access criteria of the permission associated with the first artifact, a set of user attributes associated with the first client device, and the second graphical property assigned to the first artifact, in response to the receiving the indication of the update, a user may have a default icon as a stranger and users that have become connected are represented by updated icons ad users that have become connected (P. 0101) can interact with each other (P. 0103) including adding an annotation on an object (P. 0104) only members of a group may access, display, annotate objects in an overlay associated with the group (P. 0125) The icons for geo-strollers are updated depending on the relationship of the geo-strollers.

Chen does not disclose artifact attributes … include a first status based on a speed of travel of the object, as disclosed in the claims.  However, in the same field of invention, Nilsson discloses a second user is in a local geographical area and a representation of the local geographical area is displayed on a device of the second user; when a first user using a device with a beacon enters a local geographical area, content information associated with the first user’s device is displayed on the display of the second user based at least in part on the first user entering the local geographical area (P. 0007) wherein a .  Therefore, considering the teachings of Chen and Nilsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine artifact attributes … include a first status based on a speed of travel of the object with the teachings of Chen.  One would have been motivated to combine artifact attributes … include a first status based on a speed of travel of the object with the teachings of Chen in order to help a user in Chen distinguish between idling geo-strollers and moving geo-strollers in order to assign different interest levels based on motion.

Chen does not disclose receiving an update to the speed of travel of the object, the update to the speed of travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second status correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact, as disclosed in the claims.  However, Nilsson discloses wherein visibility of information associated with a beacon can be determined by policies set by a user (P. 0054) based on geographical parameters or information content associated with .  Therefore, considering the teachings of Chen and Nilsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving an update to the speed of travel of the object, the update to the speed of travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second status correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact with the teachings of Chen and Nilsson.  One would have been motivated to combine receiving an update to the speed of travel of the object, the update to the speed of travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second status correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact with the teachings of Chen and Nilsson in order to help a user in Chen distinguish between idling geo-strollers and moving geo-strollers in order to assign different interest levels based on motion.

Claim 2.  Chen and Nilsson disclose the method of claim 1, and Chen further discloses the artifact attributes include a location of the first artifact, and wherein the change includes a change of the location, a feature can be a moving object (P. 0051, 0053).  

Claim 3.  Chen and Nilsson disclose the method of claim 1, and Chen further discloses the receiving the user input includes receiving an indication of an additional artifact to include in the representation of the geographical area; and the updating the representation of the geographical area includes generating and causing display of the additional artifact at a further location within the representation of the geographical area, members of a group may add objects to a resource or feature overlay (C. 0125).  

Claim 5.  Chen and Nilsson disclose the method of claim 1, and Chen further discloses the set of artifacts includes the first artifact and a second artifact, and the user input includes a request to form a connection between the first artifact and the second artifact, and wherein the method further comprises: generating a presentation of the connection between the first artifact and the second artifact within the representation of the geographical area, a use may define an overlay (P. 0117) with jurisdiction controls that provide localized information about resources, features and objects defined by the overlay jurisdiction (P. 0128, 0129) That is, the resources, features and objects are connected by being included in the jurisdiction of an overlay.  

Claim 6.  Chen and Nilsson disclose the method of claim 1, and Chen further discloses generating a panel within the representation of the geographical area, the panel overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 7.  Chen and Nilsson disclose the method of claim 1, and Chen further discloses receiving a layer that comprises a set of artifacts and indications of locations of the set of artifacts along the representation of the geographical area; and transmitting the layer to the plurality of client devices, overlays may be defined for groups with group access and displayed to members of the group and annotations, markups, and added objects by a member of the group will be displayed to the members of the group (P. 0125).  

Claim 8.-10. (Canceled)  

Claims 11-13, 15-17 are directed to system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claims similar to the method claims of Claims 1-3, 5-7 and are rejected with the same rationale.

Claim 18.-19. (Canceled)  

.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0233367 A1) in view of Nilsson (US 2014/0148203 A1) and further in view of Dolph et al. (US 2007/0268310 A1).

Claim 4.  Chen and Nilsson disclose the method of claim 1, but do not disclose the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact, as disclosed in the claims.  However, Nilsson discloses that the first user’s image is modified to show content associated with the first user when the triggering event occurs (P. 0071).  In the same field of invention, Dolph discloses a user may configure a map graphic marker by changing a color of the graphic marker, changing a shape of the graphic marker, changing a border or outline of the graphic marker, adding a shading or shadow to the graphic marker, or any combination of changes to the graphic marker (P. 0101).  Therefore, considering the teachings of Chen, Nilsson and Dolph, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the artifact attributes include a shape of the first artifact, and wherein the with the teachings of Chen and Nilsson.  One would have been motivated to combine the artifact attributes include a shape of the first artifact, and wherein the change caused by the user input includes a change of the shape of the first artifact with the teachings of Chen and Nilsson in order to give the user more control over the types of changes, edits, annotations and information provided to a user in order to ensure that a user has a more accurate understanding of the information provided.

Claim 14 is directed to a system (comprising: one or more processors and executable instructions accessible on a computer-readable medium) claim similar to the method claim of Claim 4 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Per applicant’s arguments:
[T]he independent claims have been amended to recite limitations that include,
causing display of a representation of a geographical area at a plurality of client devices that include a first client device, the representation of the geographical area comprising a presentation of a set of artifacts at locations within the representation of the geographical area, the set of 
receiving an update to the speed of travel of the object, the update to the speed of travel corresponding with a second status of the first artifact from among the presentation of the set of artifacts, the second status correlated with a second graphical property and a permission that defines a set of access criteria of the first artifact;
In Chen, geo-strollers are displayed on the display of the devices of users.  On a display, geo-strollers may be idling or may be moving.  While, Chen does detect the speed of a geo-stroller, idling versus moving, and Chen separately discloses that a status of a geo-stroller can be based on the travel of a geo-stroller, i.e. when a geo-stroller intersects another geo-stroller, Chen does not disclose that a geo-stroller’s status is based on the speed of travel of the geo-stroller.  Nilsson has been combined with Chen for this limitation.
Nilsson discloses that a second user may be within a particular local geo-location.  A first user using a device with a beacon may enter the geo-location.  An event, such as a change of speed of the beacon may trigger the first user’s beacon to send a message to register it’s position and identity.  Based on the message sent by the first user, the second user may be able to view content published by the first user based on policies set by either user.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/24/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177